Eager, J. (dissenting).
I would reverse and grant the motion to dismiss the petition for insufficiency. “ ‘ There is no inherent right in a citizen ’ to engage in the business of selling intoxicating liquors (Crowley v. Christensen, 137 U. S. 86, 91; Bertholf v. O’Reilly, 74 N. Y. 509, 517) ” (Matter of Wager v. State Liq. Auth., 4 N Y 2d 465, 468). The conditions under which alcoholic beverages may be sold are subject to reasonable State regulation. So, the petitioner had no vested right and acquired none to secure a retail restaurant liquor license in connection with the subject premises which were located within 200 feet of a church. If regulations in effect at the time of the petitioner’s application for such a license precluded the granting thereof because of the location of the subject premises within the restricted 200-foot area, then the respondent Authority was required to disapprove the application. (Matter of Hering, 196 N. Y. 218.)
The statute as it read at the time of the application and as it now reads, prohibits the granting of such a license for any premises located within the 200-foot area, subject, however, to the provision that “ no renewal license shall be denied because of such restriction to any premises so located which were maintained as a bona fide hotel, restaurant, catering establishment or club on or prior to December fifth, nineteen hundred thirty-three ”. (Alcoholic Beverage Control Law, § 64, subd. 7.)
The word u renewal ” was inserted in the above provision by chapter 657 of the Laws of 1957, effective April 18, 1957. Prior to this amendment of the law, any bona fide hotel, restaurant, catering establishment or club maintained on or prior to December 5, 1933 had so-called “ grandfather rights ” entitling it to a license to sell alcoholic beverages. The effect of the 1957 amendment was to limit these ‘ ‘ grandfather rights ’ ’ to the right to renewal of existing licenses for premises in the restricted area. This is the way the statute now reads. Furthermore, the legislative intent to restrict the operation of the statutory exception to renewals of existing licenses is clearly *219indicated by its memoranda with reference to the 1957 amendment. State Senator Anderson, who introduced the bill calling for the amendment, noted that it was drafted in co-operation with the State Liquor Authority and that the “ insertion of the word ‘ renewal ’ which is underlined in the body of the draft will serve to afford greater protection to schools, churches, etc., in the future. It will, in effect, preclude any new licenses being granted within the prescribed distance. ’ ’ Then, the State Liquor Authority presented to the Governor a memorandum specifically pointing out that the proposed law amends the statute to provide that the statutory exception shall be limited to “ renewals of existing licenses ”.
The retail restaurant liquor license now applied for by the petitioner was clearly not a 1 ‘ renewal license ’ ’, i.e., a renewal of an existing license. Generally speaking, where a statute speaks of the renewal of a license, it speaks of one which contains the same terms and conditions as the old license. (See Whitesides v. Council of City of Cheyenne, 78 Wyo. 80; Appeal of Stavolo, 81 Conn. 454.) The existing license held by the petitioner covering premises in the proscribed area was a retail wine and beer license and the renewal thereof would not authorize the sale of liquor on the premises. The petitioner, in filing application for a retail restaurant liquor license, was seeking to procure a different and expanded type or class of license and not the renewal of its existing beer and wine license.
Stevens and Stetter, JJ., concur with McNally, J.; Eager, J., dissents in opinion, in which Botein, P. J., concurs.
Order, entered on January 3,1964, affirmed, with $20 costs and disbursements to petitioner-respondent.